DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Harold Borland on March 4, 2022.
The application has been amended as follows: 
Please amend claims 1, 3, 12, 18 and 19 as follows:

1.	(Currently Amended) A downhole tool for evaluating an environment surrounding a wellbore, the tool comprising:
a body; 
an electromagnetic antenna mounted on the body, the antenna comprising a coil assembly and a ferrite assembly positioned between the coil assembly and the body, the ferrite assembly including a cylindrical sleeve with a circumferential groove defined therein extending circumferentially around the sleeve; and 
a plurality of non-elongated ferrite objects retained in the groove of the sleeve, the ferrite objects having a length compatible with the groove to be installed within the groove and traverse the groove circumferentially around the cylindrical sleeve, the ferrite objects configured to alter a trajectory of one or more of the electromagnetic signals, wherein the ferrite objects are selected from a group consisting of spherically shaped balls, button shaped discs, elliptically shaped discs, cylindrically shaped rods, and polygon shaped rods installed in an end-to-end arrangement along a length of the groove.

3.	(Cancelled)

12.	(Currently Amended) An antenna assembly for a downhole tool having a tool body, the antenna assembly comprising: 
a coil assembly carried by the tool body; 
a ferrite assembly carried by the tool body and positioned radially inward of the coil assembly, wherein the ferrite assembly comprises a non-magnetic sleeve in which a groove is defined and a plurality of non-elongated ferrite objects retained within the groove, the ferrite objects having a length compatible with the groove to be installed within the groove and traverse the groove, 
wherein the ferrite objects are selected from a group consisting of spherically shaped balls, button shaped discs, elliptically shaped discs, cylindrically shaped rods, and polygon shaped rods installed in an end-to-end arrangement along a length of the groove.

18.	(Currently Amended) An antenna assembly for a downhole tool having a tool body, the antenna assembly comprising: 
a coil assembly carried by the tool body and disposed in an exterior recess of the tool body;
a ferrite assembly carried by the tool body, wherein the ferrite assembly is positioned radially inward of the coil assembly and radially outward from the tool body, 
wherein the ferrite assembly comprises a non-magnetic first sleeve in which a first groove is defined and a plurality of non-elongated ferrite objects are retained within the first groove by a shape of the first groove, 
wherein the shape comprises a cavity formed radially inward from an opening of the first groove, 
wherein the cavity is larger than the opening, 
wherein a width of the ferrite objects are smaller than the cavity and larger than the opening, and 
wherein the ferrite objects are selected from a group consisting of spherically shaped balls, button shaped discs, elliptically shaped discs, cylindrically shaped rods, and polygon shaped rods installed in an end-to-end arrangement along a length of the groove.

19.	(Cancelled)
Allowable Subject Matter
Claims 1-2, 4-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, allowability is based in part with the prior art of record not teaching or showing a downhole tool for evaluating an environment surrounding a wellbore, the tool comprising, amongst other features, a plurality of non-elongated ferrite objects retained in the groove of the sleeve, the ferrite objects having a length compatible with the groove to be installed within the groove and traverse the groove circumferentially around the cylindrical sleeve, the ferrite objects configured to alter a trajectory of one or more of the electromagnetic signals, wherein the ferrite objects are selected from a group consisting of spherically shaped balls, button shaped discs, elliptically shaped discs, cylindrically shaped rods, and polygon shaped rods installed in an end-to-end arrangement along a length of the groove.
Regarding dependent claims 2, 4-8 and 10-11, allowability is based on their dependencies from independent claim 1.
Regarding independent claim 12, allowability is based in part with the prior art of record not teaching or showing an antenna assembly for a downhole tool having a tool body, the antenna assembly comprising, amongst other features, a ferrite assembly carried by the tool body and positioned radially inward of the coil assembly, wherein the ferrite assembly comprises a non-magnetic sleeve in which a groove is defined and a plurality of non-elongated ferrite objects retained within the groove, the ferrite objects having a length compatible with the groove to be installed within the groove and traverse the groove, wherein the ferrite objects are selected from a group consisting of spherically shaped balls, button shaped discs, elliptically shaped discs, cylindrically shaped rods, and polygon shaped rods installed in an end-to-end arrangement along a length of the groove.
Regarding dependent claims 9 and 13-17, allowability is based on their dependencies from independent claim 12.
Regarding independent claim 18, allowability is based in part with the prior art of record not teaching or showing an antenna assembly for a downhole tool having a tool body, the antenna assembly comprising, amongst other features, the ferrite assembly comprises a non-magnetic first sleeve in which a first groove is defined and a plurality of non-elongated ferrite objects are retained within the first groove by a shape of the first groove, and wherein the ferrite objects are selected from a group consisting of spherically shaped balls, button shaped discs, elliptically shaped discs, cylindrically shaped rods, and polygon shaped rods installed in an end-to-end arrangement along a length of the groove.
Regarding dependent claim 20, allowability is based on its dependency from independent claim 18.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858